Exhibit 99.1 SUBSCRIPTION AGREEMENT Globe Net Wireless Corp. 2302-3 Pacific Plaza 410 Des Voeux Road West Hong Kong, China Dear Sirs: Concurrent with the signing of this agreement, the undersigned (the “Purchaser”) is purchasing shares of common stock (the “Shares”) in the capital of Globe Net Wireless Corp. (the “Company”) at a price of $0.05 per Share (the “Subscription Price”) pursuant to the offering in the Company’s current Form S-1, a copy of which the Purchaser acknowledges receiving from the Company. The Purchase confirms the subscription for and the purchase of the Shares and agrees to pay the Subscription Price for the Shares as calculated below.The Purchaser further confirms that Ku Wai Li solicited the Purchaser to purchase the Shares and no other person participated in such solicitation other than Mr. Li. Calculation of Subscription Price X US$0.05US$ Number of Shares PurchasedTotal Subscription Price Form of Payment:Cash:Check:Other: Make check payable to:Globe Net Wireless Corp. Please ensure funds are in US Dollars Dated: Signature of Purchaser Instructions for issuance of shares: Name of Purchaser Address of Purchaser Globe Net Wireless Corp. By: Title:President
